 362DECISIONSOF NATIONALLABOR RELATIONS BOARDEncinal TerminalsandGary D. CoseBrotherhood of Teamsters and Auto Truck DriversLocalNo. 70, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmericaandGary D. Cose. Cases 20-CA-6460and 20-CB-2329September27, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDKENNEDYOn June 16, 1971, Trial Examiner Irving Rogosinissued his Decision in the above-entitled proceeding,finding that the Respondents had engaged in andwere engaging in certain unfair labor practices andrecommending that they cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent Union filed exceptions to the TrialExaminer's Decision and a supporting brief, and theGeneral Counsel filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the proceeding and hereby adoptsthe findings,' conclusions, and recommendations ofthe Trial Examiner.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner directed to theRespondent Employer and Respondent Union andhereby orders that the Respondents, Encinal Termi-nals, Alameda, California, its officers, agents, succes-sors, and assigns, and Brotherhood of Teamsters andAuto Truck Drivers Local No. 70, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, its officers, representa-tives, and agents, shall take the action set forth in theTrialExaminer's recommended Order, as hereinmodified.iThe Respondent Union has excepted to certain credibilityfindingsmade by the Trial Examinerit is theBoard's established policy not tooverrulea Trial Examiner's resolutionswith respect to credibilityunless theclear preponderance of all the relevant evidence convinces us that theresolutions were incorrectStandard Dry Wall Products, Inc,91 NLRB 544,enfd 188 F 2d 363 (C A 3) We have carefullyexaminedthe record andfind no basis for reversing his findings2The General Counsel fileda limited cross-exceptionto the TrialExaminer's apparent oversight in failing to direct Respondent Union tonotifyRespondentEmployer thatRespondentUnionwill not discriminateagainst "employees" as well as "job applicants" (TXD, recommendedOrder, 2(b)(l)). The Board has considered the text of the Order and herebymodifies said Order by adding "or any other employee" after "applicant"in the recommended Order under 2(bxl).DECISION OF TRIAL EXAMINERSTATEMENT OF THE CASEIRVINGROGOSIN, Trial Examiner: The consolidatedcomplaint, hereinafter referred to as the complaint,issuedDecember 24, 1970, alleges that about September 16, 1970,RespondentUnion attempted to cause and causedRespondent Employer toterminatethe employment ofGary D. Cose for reasons other than his failure to tenderinitiationfeesand periodic dues uniformly required as acondition of acquiring or retaining membership in Respon-dent Union, thereby engaging in unfair labor practiceswithin the meaning ofSection 8(b)(2) and (1)(A) andSection 2(6) and (7) of the Act; and that on about said date,Respondent Employer discharged said Cose because of hislackofmembership in Respondent Union, therebyengaging in unfair labor practices within themeaning ofSections 8(a)(3) and (1) and 2(6) and (7) of the Act.'Respondent Union's answer admits the procedural andjurisdictionalallegationsof the complaint; the occupationaltitles and agency of the persons alleged to be supervisors oragentsof Respondent Employer; the descriptive titles, butnot, in all respects, the agency of the persons alleged to havebeen acting on behalf of Respondent Union; and generallydenies the remainingallegationsof the complaint. Respon-dentEmployer, likewise, admits the procedural andjurisdictional allegations of the complaint; the occupationaltitles and agency of the persons alleged to havebeen agentsofand acting on behalf of Respondent Union; theoccupationaltitlesof the persons named in the complaintas supervisors and agents of Respondent, while denying theremainingallegationswith respect thereto;and deniesgenerally the remainingallegationsof the complaint.Hearing was held on February 26 and March 3 and 19,1971,2atSan Francisco, California, before the dulydesignated Trial Examiner. All parties, save the ChargingParty,were represented by counsel, were afforded fullopportunity to be heard,to examineand cross-examineiThe chargeagainstRespondentUnionwas filedand served onSeptember 21, 1970; theoriginal charge against RespondentEmployer wasfiled and servedon December3, 1970,and the first amended chargeagainstsaidRespondentwas filedand servedon December21, 1970Designations are as follows the GeneralCounsel,unless otherwise stated,his representative at the hearing,RespondentUnion, the Union, or Local70,Brotherhood of Teamsters and Auto Truck Drivers Local No. 70,International Brotherhoodof Teamsters,Chauffeurs,Warehousemen andHelpersofAmerica,RespondentEmployer, the Employer, or theCompany, Encinal Terminals;the ChargingParty,Gary D Cose, anindividual, the National LaborRelationsAct, asamended, 61 Stat 136, 73Stat 519, 29 U S C Sec 151,et seq,the Act; the National LaborRelationsBoard, theBoardUnless otherwisestated, all events occurredin 1970.2Unopposed continuanceswere granted RespondentUnion due toillness of necessarywitnesses193 NLRB No. 53 ENCINAL TERMINALSwitnesses,to introduce evidence relevant and material tothe issues,to argue orally and to file briefs and proposedfindings of fact and conclusions of law. At the outset of thehearing,Respondent Union moved to dismiss the com-plaint with regard to it on the ground that the complaintfailed to state a violation of the Act, in that it did not allegethe existence during the period involved, of a union-securityagreementwhich the Union had sought to enforce.At the suggestion of the Trial Examiner, the GeneralCounsel made an opening statement setting forth the factsupon which he relied in support of the allegations of thecomplaint.Respondent Union, nevertheless, pressed itsmotion to dismiss on the grounds stated. The motion wasdenied. The parties declined to argue orally but requestedleave to file briefs, and were granted to and including April23, 1971. The General Counsel's brief, and a lettersubmitted by Respondent Employer in lieu of brief, weretimely filed. Respondent Union's brief, postmarked April23, though not received until April 26, 1971, has beentreated as timely filed. No proposed findings of fact orconclusions of law have been filed by any of the parties.Upon the entire record in the case, the resolution orreconciliation of conflicting testimony, the appearance anddemeanor of the witnesses, and the briefs, which have beencarefullyconsidered, theTrialExaminermakes thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe complaint alleges, and Respondents' answers admit,that,at all times material herein, Encinal Terminals,Respondent Employer herein, has been a Californiacorporation with an office and place of business located inAlameda, California, engaged in operating a warehouseand transporting freight by truck.The complaint also alleges, and Respondents' answersadmit, that, at all times material herein, RespondentEmployer has been a member of California TruckingAssociation, herein called C.T.A., a nonprofit Californiacorporation, and employer association, which, at all timesmaterial herein, has had as members employers engaged inthe business of transporting freight by truck in interstatecommerce, and has, among its functions, bargainedcollectivelywithRespondent Union on behalf of itsemployer-members, including Respondent Employer.The complaint further alleges, and Respondents' answersadmit, that, during the past year, in the conduct of theirbusinessoperations, the employer-members of C.T.A.received gross revenues in excess of $50,000 for transport-ing freight in interstate commerce.Finally, the complaint alleges, Respondents' answersadmit, and it is hereby found, that, at all times materialherein,C.T.A.and its employer-members, includingRespondent Employer, have constituted an employerengaged in commerce and in operations affecting com-3As augmented by Joint Council No 7 (including Local Union 70,RespondentUnion herein) Local Pickup And Delivery SupplementalAgreement, combined in booklet form363merce within the meaning of Section 2(6) and(7) of the Act,and, it is found,within the Board's jurisdictional standards.II.THE LABOR ORGANIZATION INVOLVEDBrotherhood of Teamstersand Auto TruckDrivers LocalNo. 70,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,RespondentUnion,is,and at all times material herein has been,a labororganization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheCausing or Attempting to CauseDiscrimination in Regard to the Hire and Tenure ofEmploymentof GaryD.Cose by Respondent Union;Discrimination by Respondent Employer in thatRegard1.Sequence of eventsPrior to July 20, 1970,Gary D.Cose,amember ofTeamsters Local 78 (not to be confused with Local 70), hadbeen employed as a truckdriver by Queen TruckingCompany, a carrier handling parcel deliveries as asubcontractor of Respondent Employer. This subcontrac-tor was not under contract with the Union.RespondentEmployer,however,as a memberof C.T.A., was a party toa collective-bargaining agreement with the Union,coveringthe Company's flatbed and container divisions.The collective-bargaining agreement,generally referredto as the 1967-70 National Master Freight Agreement,3covered theperiod April1, 1967, to and including March31, 1970,and provided for automatic renewal annuallythereafter in the absence of specified notice of terminationor desire to negotiate modifications.The Master Agreementprovided for union security;the supplemental agreement,with its articles numbered consecutively with those of theMasterAgreement,following the signatories to thatagreement,provided for an exclusive,nondiscriminatory,hiring hall,with preferential hiring based on experience andlength of employment in the geographical area covered bythe Local Hiring Hall, at least 1 year for eligibility on "ListA," those not meeting the eligibility requirements for thatlistbeing registered on "List B," registrants beingdispatched in the order of notification to the dispatcher oftheir availability. Under the hiring procedure, an employerwas permitted to request a driver by name only if he wasregisteredon the "A" list in the hiring hall in thegeographical area in which he was to be employed,if he hadpreviously been employed by that employer, and if he wereavailable for work.The record does not affirmativelyestablishwhether notice of termination or intention tonegotiate modifications was actually given.The General Counsel contends,in his brief,that the1967-70Master Agreement expired on March 31, 1970,although the parties stipulated at the hearing that the hiringprovisions of that agreement were in force and effect at alltimes material in this proceeding.44BusinessRepresentativeLawrenceH. Dias also testified that thecontract was extended, particularlywith regard to the hiring,union securityand grievanceprocedures, by mutualconsent of theUnion andPatrick M.(Continued) 364DECISIONSOF NATIONALLABOR RELATIONS BOARDOf course, if the 1967-1970 contract had expired, and hadnot, as Dias contended, been orally extended, at least, as tothe applicable hiring and grievance procedures, pending thenegotiation of a new agreement,Respondent Union couldnot have relied on the union-security and hiring hallproceduresas a defenseto the demand for Cose's discharge,assumingthat such a demand was actually made. In view ofthe stipulation of the parties at the hearing, however,(Respondent Employer joined in the stipulation only to theextent that article 38 (Hiring Procedure) is identical witharticle40 as it appears in the 1970-73 Master Agreement), itmust be concluded that the hiring provisions of the expiredcontract were in force and effect at the time of Cose'stermination.Turning, then, to the events culminating in Cose'stermination.Early in July 1970, the Company took over the parceldelivery service which it had formerly subcontracted toQueen Trucking Company. Soon afterward,Brosnannotified the Union that the Company would require someten drivers; that there was one driver, who had previouslyworked for Queen, whom it wished to retain; and that itneeded the others to fill the remaining positions. Brosnandiscussed this with LeRoy D. Nunes and Lawrence H.Dias, both business representatives of Respondent Union.5Cose was the only driver in the Company's employ who wasnot a member of Local 70, although, as he had toldBrosnan,he had a withdrawal card from Teamsters Local78. According to Brosnan, neither of the union representa-tives made any comment.Sometime in August, in a telephone conversation withBrosnan, Nunes told him that the Union was aware that theCompany had in its employa nonuniondriver, referring toCose, and that it should "get rid of him." In anothertelephone conversation during the following week, Diastold Brosnan that the Unionwas awarethat the Companywas employing a nonunion driver and repeated what Nuneshad said in the earlier conversation about dismissing Cose.During this same period, the subjectwas againbroughtup at a meeting at the union office, while Brosnan andanother company representative were exploring with theunion representatives the type of union contract underwhich the parcel delivery aspect of the operation would beconducted, and the seniority status of the new employees inrelation to the employees engaged in the Company's otheroperations.The union representatives asserted that theCompany was in violation of the hiring procedure of thecontract, and that it was liable in damages to the Union.The union representatives denied, however, that anythingwas said to the effect that the Company would have todismiss Cose because he was not a member of the Union.Early in September, in another conversation, Nunesrepeated what he had previously told Brosnan. BrosnanBrosnan, theCompany'smanager of labor relations(latermanager ofoperations at Encinal Terminals),sometime between July 1 and December31, 1970, although he could not be specific in relation to the date of Cose'sterminationBrosnan did not testify on the subject of the alleged oralextension of the contract The record discloses that a new National MasterFreightAgreement was entered into, covering the period1970-73, butLocal 70 appears to contend that it is not bound by it, a controversy whichis the subject of a separate unfair labor practice proceeding,in which theUnion is charged with violation of Sec 8(b)(3) (Case 20-CB-2242, nowpending before another Trial Examiner) The record here discloses,asked Nunes whether there was any chance of Cose's beingadmitted to union membership. Nunes said that there wasnot, "because of economic conditions," and added that theUnion was not even admitting sons of members.Early in August, also, a week or two after Cose hadstarted working for the Company, John Cogland and FrankSerrate,6warehouse supervisors,spoke to him on three orfour separate occasions, once while both supervisors weretogether. On the first occasion, Cogland told Cose that theCompany operated under a union shop, and that in orderforhim to remain employed he would have to joinTeamsters Local 70. A week or 10 days later, in aconversation near the loading dock at the warehouse,Serrate repeated, in substance, what Cogland had said,adding that he wanted him "to go down and take care of itright away." Serrate said that he would have to join theUnion, as he had already been told, because the Companywas "being pressured by the Union" for him to join.Consequently, Cose went to the union hall on three orfour occasions during the month of August, the first time, aday or two after his first conversation with Cogland. Oneach occasion, he spoke to a clerk in the office. Cose askedher if he could transfer from Teamsters Local 78, in whichhe was a member, to Teamsters Local 70. She told him thatthe Union had too many drivers who were out of work, andthat it was not accepting any transfers at that time. On eachsuccessive occasion, he received substantially the sameresponse. Finally, late in August, when he repeated hisrequest for a transfer, she told him, at first, that the Unionwas not accepting any transfers. Cose explained that,unlesshe could obtain a transfer, the Company would terminatehim because all the remaining drivers were union members.She expressed regret, but told him that a transfer was out ofthe question. After some further conversation, however, shegave him a request for transfer form to complete, and toldhim to appear before the Executive Board at 10 o'clocka.m., September 15, 1970, and "tell [his] troubles" to thatbody.On September 14, the day before he was scheduled toappear before the executive board, when Cose returned tothe warehouse after completing his deliveries for the day,Supervisor Serrate told him that Brosnan wanted him tocall him. Cose returned the call, and Brosnan told him thathe regretted that the Company would have to lay him offunless he could join the Union because the Company wasbeingpressuredby the Union due to his lack ofmembership in Local 70. Cose told him that he wasscheduled to appear before the Executive Board next day todiscuss his transfer. Brosnan expressed approval, and toldCose to let him know the outcome. Serrate, who was presentwhile Cose was on the phone to Brosnan, told him to takethe next day off and complete his union business.The screening committee of the executive board meets onhowever, that Respondent Employer has adjusted the wage scales inconformity with that agreement,although, according to Dias, the Employerdid so "unilaterally"This TrialExaminer has taken cognizance of the8(b)(3)unfair labor practice proceedingonly tothe extent hereinaftermentioned. (See fn 16 )5According to Dias,he represented the employees at the generaltrucking facility of the Company, while Nunes represented the employeesin the container division6Neither of these men testified. ENCINAL TERMINALS365the third Tuesday of every month. Applicants formembership or transfer are notified by the office girl of thetime for their appearance. A master list is prepared, settingforth the names of all applicants for membership, transfersfrom other locals,reinstatements,and withdrawals, for theuse of the screening committee. Each of the variouscategoriesis listed under the applicable heading. Oppositethe names of each person appearing on the list is the nameof the employer, if any, and, in the case of applicants whoare sons of members, a designation to that effect.After examining the applications, the committee calls theapplicant, and questions him as to whether he is employed,if so, whether he has been employed for more than 30 days,and then approves or disapproves the application. Wherethe applicant has been employed, the business agentservicing that employer's drivers is required to note on theapplicationwhether the applicant is acceptable. If thenotation is favorable, and the screening committeeapproves the application, the person is directed to returnthe following day to pay all assessments, initiation, ortransfer fees. In September, when Cose formally requesteda transfer, it was the committee's policy, if the applicationbore the notation, "Hall," indicating that the applicantexpected to work out of the hiring hall, to tell him that theUnion was not accepting applications because of adverseemployment conditions, and to suggest that he return atsome later date to inquire whether the situation hasimproved. The masterlist isposted at union headquartersin advance of the meeting of the screening committee, and,under a union directive, business agents are required tocheck the list so that they may learn who is scheduled toappear. If, after investigation, according to the Union, thebusiness agent ascertainsthat the applicant obtained his jobwithout going through the hiring hall, the screeningcommitteemay reject his application even though thecommittee had previously approved it.On September 15, Cose reported at union headquarters.The screening committee, consisting of Stanley Botehlo,vice president of Local 70, acting as chairman, and RichardDurossett and Arthur Soto, committee members, conduct-ed its business in the auditorium of the union headquarters.Cose's name did not appear on the committee's master list,either among those listed as transfers or applicants. Whenthe committee had completed its consideration of all thepersons whosenamesappeared on the master list, it wasobserved that Cose was seated in the auditorium. Askedwhat he was doing there, he said that he had an applicationfor a transfer on file. He was told that because his name hadnot appeared on the master list, his request for transfer cardwas not inthe committee's files. It was suggested that heinvestigatethis at the union office. Cose went to the office,where he obtained his card, which he submitted to thecommittee.?One of the committee members, probably7The request for transfer card, dated August 17, 1970, bore Cose'sname,address and vital statistics, including social security number, thename and addressof his employer (Encinal), his occupation, a notation ofpaid-up membership in Local No 78 and, opposite the word "Voucher,"the words "Tent [tentative]OK J M," the latter initials identifying JamesR.Muniz, presidentof Teamsters Local No 70 On the same line appearedthe signature,"L Nunes" and, in the lower right hand corner, diagonallyacross theline designated,"Action of Executive Board," the word "Hold,"withthe initials "S.B.,' for Stanley Botehlo8According to Cose's uncontradicted testimony, a member of theDurossett, according to Cose, thereupon added Cose'sname at the head of the list of transfers, with the name ofhis employer, Encinal, alongside.Botehlo testified that the handwritten notations, "Tent.OK" and theinitials,"JM," as well as the signature, "L.Nunes" were on the card when it was submitted to thescreening committee.He explained that before thecommittee convened President Muniz had notified him thatthere was some question regarding Cose's application fortransfer, instructed Botehlo to put a "hold" on it untilMuniz reachedBusinessRepresentative Nunes, and thatBotehlo made the notation, "Hold."The committee asked Cose whether he was employed atEncinal Terminals. Cose acknowledged that he was. One ofthe committee members asked Cose whether he had anyidea why a "hold" had been placed on his card. When Cosesaid that he did not, he was told to go to the office and findout from Nunes. Cose went to the office but was told Nuneswas not in that day. Cose returned to the committee andreported this.After discussing the matter among them-selves,Durossett proposed that, since Cose had beenworking at Encinal for at least 30 days, the committeeprocess and approve Cose's request for transfer notwith-standing the "hold" on the card. With that, Durossett wrotethe words, "OK-9/ 15/70," and signed his name on the cardunderneath the words "Action of Executive Board." Cosewas then told to return the following day to pay thenecessaryfeesand dues .8Cose then left and reported for work at Encinal later thatday. Next morning, Cose returned to the union hall andpaid a total of $41.50, for which he was given a receipt .9When he asked for his union dues book, he was told that hewould receive it in the mail.Cose worked the remainder of that day. When hereturned to the terminal after making his deliveries, hereceived a call fromBrosnan,notifying him that he was tobe laid off because he did not have his union book. CosetoldBrosnan of his appearance before thescreeningcommittee, informed him that his transfer had beenapproved, that he had paid his dues that morning, and thathe had a receipt to show forit.Brosnansaid that he wassorry but that Cose could not work until he had his unionbook. Serrate, who was present while Cose was talking toBrosnan, told him the same thing, stating that the Companywould have to let him go until he "got the matter of theUnion squared away."Next morning, September 17, Cose again went to unionheadquarters and asked the clerk for his dues book. Shethen told him that the Union had sent him a registeredletter, stating that a mistake had been made, and that theUnion would refund his fees. She also told Cose that hewould have to see one of the business agents, either Nunesor Dias. As Nunes was out of the office, Cose spoke to Dias,committee,whomhe could not identify byname, after welcoming him toTeamsters Local 70,told him that he could comein and payhis dues andfees, butadded, "If you are lyingto me,-"when Cose interjected that hewas not lying about working for Encinal Another committee memberremarkedthat he was familiar with the case, and thatCosedid, indeed,work for that Company.9 The receipt,dated"9-16-70," No 34669and B, covered $12 dues, $9on accountof initiation fees,$20 for administrative and legal fees,and $.50for transfer fee The receipt number was noted at the bottomof therequestfor transfer card. 366DECISIONSOF NATIONALLABOR RELATIONS BOARDand asked him if he knew why the Union wanted to refundhis money, pointing out that his transfer had already beenapproved. Dias told him that someone had made a mistake,that there were too many other Teamsters Local drivers outof work, and that he should not have been hired. Cose toldDias that he had been out of the Armed Services only ashort time, that he had found the job himself, and saw noreason why he should be required to wait around becauseothers were out of work. Dias told him that if he had been aunion member at the time, he could have been fined $50 forprocuring the job by himself, and that that was what theUnion was for.10 Cose retorted that he had no intention ofgiving up his job merely because union members were outof work while he was working. Dias rejoined that if that washis attitude, he would make sure that Cose did not "lastvery long," even if he succeeded in becoming a member ofthe Union.1' During the conversation, Dias also stated thatEncinal could be fined a day's wages for every day thatCose had worked for Encinal Terminals.Cose returned to the terminal, where he spoke toBrosnan, showed him his receipt from the Union, and toldhim that he had been refused a union book. He toldBrosnan thatthe Union wanted to refund the money he hadpaid but that he could not understand why he should not beable to work as long as he had paid the necessary fees.Brosnan informed Cose that the Union had notified himthat Cose could not work for the Company without a unionbook.Soon afterward, Cose received a letter from the Union,sent by registered or certified mail, dated September 16,1970, signed by Muniz, as president of the Local, asfollows:RE: Pending Transfer from Teamsters Local 78Dear Brother Cose:Please contact this office at your earliest conven-ience, in order that we may refund monies depositedwith this Local Union, for transfer from Local 78, in theamount of $41.50. This money is being refunded byorder of the Executive Board as we cannot accept yourtransfer at this time.Cose has not worked for the Company since and, as far asthe record discloses, had not applied for, and had notreceived his refund as of the time of the hearing.Contentions of the PartiesTheGeneralCounsel contends quite simply thatRespondentUnion caused Respondent Employer toterminateCose's employment because he was not amember of the Union, and that Respondent Employeryielded to the Union's demand based on suchnonmember-ship. Respondent Employer rested at the conclusion of theGeneral Counsel's case,without offering any evidence, anddoes not deny that it discharged Cose at the Union'sdemand. The Company,in effect, concedes that it had nomotive forterminatingCose's employment other than theUnion's insistenceupon suchaction becauseof Cose's lackof membership in the Union.For its part, Respondent Union contends that it objectedtoCose's employment by the Company, allegedly inviolation of the hiring procedure, and that it merely notifiedtheCompany that it had committed a breach of thecontract, renderingit liable in damages.The Union deniesthat it demanded that the Company discharge Cose, and,inferentially contends that the business representatives hadno authority to make such a demand.12The chief conflict apses between the testimony ofBrosnan, on the one hand, and Nunes and Dias, on theother.Accordingto Brosnan, in his various conversationswith these union representatives, they stated that they wereaware that Cose was nota union member,and demandedthathe be terminated for that reason. The unionrepresentatives, on the other hand,maintainthat theymerely told Brosnan that the Company had hired Cose inviolation of the hiring hall provisions, and consequently,was liable fordamages forevery day that Cose continued towork, alluded to in the recordas "run-around-pay."Brosnan categorically denied that any mention was made inany of these conversations that the Company was inviolation of the collective-bargaining agreement, and liablein damagesfor breach of contract.Dias denied that he discussed the Cose matter withBrosnan inany telephone conversation but recalled that atameetingwith companyrepresentativestoconsidergrievances and other "problems,"mention wasmade by theunion business agents that the Company had hired anonunion employee in violation of the contract, and thattheCompany was liable in damages for breach ofcontract.1310Dias testified that he was referringto the provisions of Art XII, sec.2, of Local 70's bylawsiiAlthoughDias denied making this statement,he admitted thisencounterwith Cose, testifying thathe toldhim thathe hadhad no right tosolicit his ownjob and that,ifhe had been a member of theUnion at thetime, hecouldhave been finedfor doing so According to Dias, this hadbeen precededby a heatedexchangeafter Cosehad created a disturbancewith the girls at the counter Dias maintained that he merelytold Cose thateven if he were a union member,Dias would not tolerate abusive languagetoward the girls Cose's version of the episode appears more plausible andconsistentwiththe otherwise conceded facts.Based on the demeanor of therespective witnesses,and with due consideration for their possible interestand bias, Cose's testimony has been creditedi2Thiscontention,whichstems from its claim thiscouldbeaccomplishedonly by letterfromthe Union,does not relieve theUnion ofthe consequencesof the acts ofits representatives It is clear thatthey wereacting within the scope of their generalauthoritySee Section2(13) of theActSee alsoInternationalLongshoremen's and Warehousemen'sUnion,Cl O (Sunset Line and Twine Company),79 NLRB 1487, 1509,UnitedBrotherhoodof Carpenters & Joiners of America, Local Union No. 2067,AFL-CIO, et a! (Associated General Contractors of America,Inc, etc.),166NLRB 532, 538-539 It willbe recalled,moreover, thatDias testified thathe representedthe employees at the general truckingfacility,while Nunesrepresentedthe employeesin the container divisions ofthe Company'soperations13Respondent has not indicated the precise language of the contractwhich provides forsuch damages, nor does a perusal of the hiringprocedure reveal such a provision.The Company,however, has notchallenged the existence of such liability and, although the contention hasnot been made,the subject-matter may have been encompassed in theblanket "past practices"provision of the contract incorporating practicesexisting between the parties established prior toJuly 1, 1961,except asmodifiedby theinstantcontract.Inany event,the existence ornonexistenceof anyprovision for "run-around-pay" isnot determinative ofwhether the union representatives actuallymade these statements toBrosnan In view of the latter's credible testimony,which had the effect ofimplicating the Employer in the commission of an unfair labor practice, ENCINAL TERMINALS367In another discussion with Dias during this period, onunrelated matters, Brosnan brought up the subject of Cose.Dias told him that if the parties could resolve their otherproblems, they would be able to solve the "Cose problem."Asked at the hearing what he meant by the remark, Diastestified,"He didn't belong to the Union." Underinterrogation by union counsel, Dias testified ". . . myreference was that Cose had been hired in violation of theagreement and it's necessary for him to get into the Union,and I though [sic] we could work something like that out.We had to work out all of the problems we had with it"Asked whether he meant that if the other problems wereresolved, Cose would be admitted to membership in theUnion, Dias testified "I didn't say that he could. I thoughtwe could work it out."The record leaves little doubt that the reason for Cose'sterminationwas his lack of union membership. TheUnion's contention that, while it objected to Cose'semployment solely because the Company had violated thecontract by failing to utilize the hiring hall procedure, it atno time demanded that the Company discharge Coseappears wholly unrealistic.Whatever reliance the Unionmight have sought to place on this position is not supportedby the evidence of the Union's conduct. The realities arethat the Union sought to exclude Cose from membership inthe Union by denying him a transfer because of lack ofsufficient employment opportunities for its out-of-workmembers.14 This, however, was not the Union's positionwhen it eventually accepted his request for transfer andarranged for his appearance before the screening commit-tee. It can scarcely be denied that the Union was aware,when he first appeared at the union office, that Cose was inEncinal's employ. On his last visit prior to his appearancebefore the screening committee, he specifically told theoffice girl that he would lose his job at Enctnal unless hecould loin the Union. The Union was well aware then, orcertainly at the time he appeared before the screeningcommittee, that he had not only been employed by theCompany for 30 days, but also that he had not beendispatched through the hiring hail.15 Moreover, despite the"hold" which had been noted on Cose's request for transfercard, and after an unsuccessful effort to locate Nunes toascertain the reason for the notation, the screeningcommittee approved his transfer, welcomed him into thelocal, and told him to return the following day to pay hisdues and fees. It was only after Cose had paid the requireddues and fees, President Muniz claimed, that he learnedfrom Nunes that Cose had obtained his job directly fromthe employer, without resorting to the hiring hall, and thatthe Union rescinded his transfer and offered to refund hisdues and fees. It is utterly improbable that the Union wasnot aware, or, by the exercise of the slightest diligence,could not have ascertained from its own hiring hall records,whether Cose had, in fact, been referred to the job orobtained it himself.Why Respondent Union should havefound it necessary to rely on the business representative tofind out whether Cose had solicited his own job has notbeen explained. This information was certainly available tothe screening committee before it made its decision toapprove Cose's transfer.This gives rise to the inference that the Union was well-aware of the circumstances under which Cose had obtainedhis job, and that it had decided, through its executive boardor screening committee, to overlook the circumstances, andto admit him to membership, notwithstanding that theCompany had bypassed the hiring hall provisions of thecontract. One can only speculate as to the reason for theUnion's change of heart, but it is not unreasonable to inferthat the Union may have hoped to use the "Cose problem"to bring about a resolution of the Union's other problems.Thus, Dias' admission that he had told Brosnan that if theUnion could "work out" all of its problems with theCompany, he thought it could work out the problem ofCose's admission to membership in the Union. But,whatever the Union's motive in revoking Cose's transfer, itis clear that it was not for failure to tender his initiation feesor dues. Moreover, if the Union had objected to the hiringof Cose because he had not been hired through the hiringhall, it is evident that it waived this requirement or decidedto overlook it when, with full knowledge that the Companyhad disregarded the hiring procedure, the Union approvedCose's transfer. The Union's contention that, despite thefact that it was concerned with the Employer's compliancewith the hiring procedure, it at no time demanded that theEmployer discharge Cose is wholly unconvincing andunrealistic. It is significant that the Union at no time soughtto lodge a grievance against the Employer for allegedviolation of the hiring provision or to assert a claim fordamages to which the Union claimed to be entitled for suchbreach. Instead, it resorted to the more direct course ofbringing about Cose's discharge.It is, therefore, found that Respondent Union demandedthatRespondent Employer discharge Cose for reasonsother than his failure to tender initiation fees and uniondues, thereby violating Section 8(b)(2) and (1)(A) of theAct.As to Respondent Employer,it is,of course, nodefense that it capitulated to the Union's demand, where itknew or should have known that the demand was forreasons other than the employee's failure to tenderinitiation fees and union dues.therewould appear to be no motive for Brosnan to have denied thestatements which the union representatives claimed they made. Moreover,if the Union contended that it was acting under a lawful hiring procedure,it is unlikely that it would have hesitated to demand Cose's discharge since,in theUnion's view, he had been hired in violation of these provisions,instead of merely charging the Company with breach of contract, andthreatening it with a claim for damages As the Union steadfastlymaintained, it was chiefly concerned with securingjobs for its out-of-workmembersForalltheabove reasons, Brosnan's version of theseconversations has been credited14Asked whether prevailing economic conditions had anything to dowith the refusal to accept Cose into membership in Teamsters Local 70,Nunes testified, "Right now at the present time we've got approximately1,200 to 1,500 men not working in the Hiring Hall So it's rather unfair toaccept someone other than just taking the dues because there is just nowork available unless they are hired through the proper procedure at theHiring Hall "15 Itwillbe recalled that after the Company took over the parceldelivery operation, Brosnan notified the Union that the Company wouldneed 10 drivers, I of whom it had already engaged, and that, so far as therecord discloses,the Union made no protest. There is also a suggestion inthe record that the Company sought to negotiate a separate contract withtheUnion covering parcel delivery drivers, but the issue of whether anyexisting contractual relations applied to these drivers was not raised in thisproceeding. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs the Board has held:... in the ultimate analysis, it is the employer, andonly the employer,whocontrolsthehiring anddischarge of his employees.Recognizing this, this Boardand the courts have frequently held that it is the duty ofan employer to resist the usurpation of his control overemploymentby anygroup that seeks to utilize suchcontrol for or against any labor organization,and thattheAct affords no immunity because the employerbelieves that the exigencies of the moment require thathe capitulate to the pressures and violate the statute. "[Case cited.]Acme Mattress Company, Inc., etc.,91NLRB 1010,1015. See alsoH.Milton Newman, AnIndividual d/b/a H.M. Newman,etc.,85 NLRB 725,729, and cases cited at In. 15.It is, therefore,found that,by requiring RespondentEmployer to terminate Cose's employment because he wasnot a member of the Union,especially after having firstapproved his transfer,and subsequently rescinding thataction,Respondent Union has attempted to cause and hascaused an employer to discriminate against an employee inviolation of Section 8(a)(3), and has discriminated againstan employee with respect to whom membership in a labororganization has been denied or terminated on someground other than his failure to tender the periodic duesand initiation fees uniformly required as a condition ofacquiringor retainingmembership,thereby violatingSection 8(b)(2) and (1)(A) of the Act.It is further foundthat,by acceding to Respondent Union's request, with fullknowledge that the employee had been denied membershipin the Union for reasons other than his failure to pay ortender the periodic dues, Respondent Employer hasdiscriminated in regard to the hire and tenure ofemployment of an employee to encourage membership in alabor organization,thereby engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.16IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents set forth in section III,above,occurring in connection with Respondent Employ-er's operations described in section I, above,have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead toi6Prior to the close of the hearing,the General Counsel offered inevidence a copy of the complaint against Teamsters Local 70, the Unionhere, issued June 9, 1970, alleging violation of Sec 8(b)(3) and(1)(B) of theAct, by refusing to accept and be bound by the terms of a National MasterFreight Agreement,effective since about April 3, 1970. (Case 20-CB-2242)Also offered in evidence was written authorization by Encinal Terminals,Respondent Employer here,to the California Trucking Association torepresent it in its collective bargaining In addition,theGeneral Counseloffered in evidence copies of excerpts from the proceedings at the hearingin that matter, consisting in the main of an opening statement by counselforTeamsters Local No 70(not counsel here),inwhich the Unionpurportedly asserted the position that there was no collective-bargainingagreement in force between the Union and California TruckingAssociation(of which Encinal is a member)Although stipulating to theauthenticity of the documents,Respondent objected to their admissibilityon the ground of relevance and materiality Counsel for the Union therecontended at one point that "there is no collective-bargaining agreement inexistence,that there is no signed document"and that "there is no writtenlabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent Union has engaged inunfair labor practices within the meaning of Section 8(b)(2)and (1)(A)and that Respondent Employer has engaged inunfair labor practices within the meaning of Section 8(a)(3)and (1) of the Act, it will be recommended that saidRespondents cease and desist from their unfair laborpractices and take certain affirmative action designed toeffectuate the policies of the Act. It will also berecommended that Respondent Employer be ordered toofferGary D. Cose reinstatement to his former job or, ifthat job no longer exists,to a substantially equivalentposition,without prejudice to his seniority or other rightsand privileges.Itwill also be recommended that Respon-dent Union notify Respondent Employer in writing with acopyto said Cose,thatRespondent Union will notdiscriminate against him or any other job applicant inselection or referral for the employment through its hiringhall procedures because of his nonmembership or affilia-tionwith said Respondent Union,and that it has noobjection to his employment by Respondent Employer. Itwill be further recommended that Respondent Union andRespondent Employer jointly and severally 17 be ordered tomake said Cose whole for any loss of earnings he may havesustained by reason of the discrimination against him bypaying him a sum of money equal to that which henormally would have earned as wages from the date ofdiscrimination against him on September 16, 1970, to thedate of the offer of reinstatement less his net earningsduring such period.RespondentUnion's liability forbackpay shall terminate 5 days after its notification toRespondent Employer that it has no objection to theemployment of said Cose,as provided above.Backpay shallbe computed in the manner set forth in F.W.WoolworthCompany,90NLRB 289, with interest thereon in themanner set forth inIsis Plumbing&Heating Co.,138 NLRB716.The discriminatory conduct in which Respondents haveengaged regarding the hire and tenure of employment of anemployee strikes at the very essence of the Act,and it willtherefore be recommended that the Board enter a broadcease and desist order.18Upon the basis of the foregoing findings of fact and upondocument that can be produced,"and that"if there is such an agreementof any nature or kind whatsoever that it is not binding on Local 70."Counsel also raised the issue as to which employers were a part of themulti-employer unit; '[i ]f indeed there is a multi-employer unit."Ruling onthe admissibility of these documents having been reserved at the hearing,they are now received for the limited purpose of showing any inconsistencyin regard to the actual existence of a collective-bargaining agreementbinding upon Respondent Employer and Respondent Union at the time ofthe action taken against Cose. In view of the findings already made,however, it is unnecessary to resolve this issue,and no finding is made astowhether the Union is bound by the 1970-73 National Master FreightAgreement,an issue pending before the Trial Examiner in the otherproceedingiTSeeAcme Mattress Company, etc,91 NLRB 1010, and cases citedisN LR Bv.EntwistleManufacturing Co,120 F.2d 532(C A. 4),MayDepartment Stores vN L R B,326 U S. 376;Bethlehem Steel Co vN L R B,120 F 2d 641 (C.A.D C.),A. J Krajewski Manufacturing Co, Inc,180 NLRB No. 173 ENCINALTERMINALSthe entire record in the case, the Trial Examiner makes thefollowing:CONCLUSIONS OF LAW1.Encinal Terminals, a California corporation, with itsplace of business in Alameda, California, RespondentEmployer herein, is, and at all times material herein hasbeen, an employer engaged in commerce and a businessaffecting commerce within the meaning of Section 2(6) and(7) of the Act and thejurisdictional standards of the Board.2.Brotherhood of Teamsters and Auto Truck DriversLocal No. 70, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Respondent Union herein, is, and at all times materialherein has been, a labor organization within the meaning ofSection 2(5) of the Act.3.By discharging Gary D. Cose on September 16, 1970,and thereafter failing and refusing to reinstate him becausehe was not a member of Respondent Union, RespondentEmployer has discriminated in regard to the hire and tenureof employment of an employee to encourage membershipin a labor organization thereby engaging in unfair laborpracticeswithin the meaning of Section 8(a)(3) and hasinterfered with, restrained, and coerced employees in theexercise of rights guaranteed in Section 7, thereby violatingSection 8(a)(1) of the Act.4.By requiring Respondent Employer to terminate ordischarge Gary D Cose because he was not a member ofRespondent Union, Respondent has attempted to causeand has caused an employer to discriminate against anemployee in violation of Section 8(a)(3) of the Act, and hasthereby restrained and coerced an employee in the exerciseof rights guaranteed in Section 7, thereby violating Section8(b)(2) and (1)(A) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact,conclusions of law, and upon the entire record in the case,and pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended: 19ORDERA.EncinalTerminals, of Alameda, California, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from.(a) Encouraging membership in Brotherhood of Team-sters and Auto Truck Drivers Local No. 70, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, or in any other labor organizationof itsemployees by terminating or discharging any of itsemployees or discriminating in any other manner in regardto their hire or tenure of employment or any terms or19 In the eventno exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelationsBoard, thefindings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes20 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted by369conditions of employment, except in accordance with theproviso to Section 8(a)(3) of the Act.(b) In any othermanner interferingwith, restraining, orcoercing its employees in the exercise of rights guaranteedthem in Section 7 of the Act, except to the extent that suchright may be affected by an agreement requiringmember-ship in a labor organization as a condition of employmentas authorized in the proviso to Section 8(a)(3) of the Act.2.Take the following affirmative action, which it isfound is necessary to effectuate the policies of the Act:(a) Offer Gary D. Cose immediateand full reinstatementto his former job or, if that job no longerexists, to asubstantially equivalent position, without prejudice to hisseniority or other rights andprivileges.(b)Post at its warehouse and offices in Alameda,California, copies of the attached notice marked "AppendixA." 20 Copies of said notice to be furnished by the RegionalDirector for Region 20, shall, after being signed by a dulyauthorized representative of Respondent Employer, beposted immediately upon receipt thereof andmaintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent Employerto insurethat such notices are notaltered, defaced, or covered by other material.(c)Notify the Regional Director for Region 20, inwriting,within 20 days from the date of receipt of thisDecision, what steps Respondent Employer has taken tocomply herewith.21B.Brotherhood of Teamsters and Auto Truck DriversLocal No. 70, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, itsofficers, representatives,and assigns, shall:1.Cease and desist from:(a)Requiring, instructing, or inducingRespondentEmployer, its agents,successors,or assignsto terminate ordischarge employees because of their lack of membership inRespondent Union, except in accordance with the provisoto Section 8(a)(3) of the Act.(b) In any other manner causing or attempting to causeRespondent Employer, its agents,successors,or assigns, todiscriminate against its employees in violation of Section8(a)(3) of the Act.(c)Restraining or coercing employees of RespondentEmployer, its successorsor assigns, in the exercise of theirright to refrain from any of the concerted activitiesguaranteed by Section 7 of the Act.2.Take the following affirmative action which it isfound is necessary to effectuate the policies of the Act:(a)Notify Respondent Employer in writing, with a copyto Gary D. Cose, that Respondent Union has no objectionto his employment by Respondent Employer, and will notdiscriminateagainst himor any other job applicant inselectionfor employment because he is not a member ofOrder of the National LaborRelations Board" shall be changed to read"Posted Pursuant to a Judgmentof the United States Court of AppealsEnforcingan Order of the National LaborRelations Board "21 In the event that this recommendedOrder is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify theRegional Director for Region20, inwriting, within 20 daysfrom the date of this Order,what steps the Respondent has taken tocomply herewith " 370DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent Union or because he refrains from engaging inunion or other concerted activities, except to the extent thatthe same may be permitted by the proviso to Section 8(a)(3)of the Act.(b)Post in conspicuous places, in its business office,hiring hall and meeting places, including all places wherenotices to its members are customarily posted, copies of theattached notice marked "Appendix B." 22 Copies of saidnotice, on forms provided by the Regional Director forRegion 20, shall, after being duly signed by RespondentUnion's authorized representative, be posted by it immedi-ately upon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted.Reasonable steps shall be taken by RespondentUnion to insure that said notices are not altered, defaced,or covered by any other material.(c) Sign and mail sufficient copies of said notice to theRegional Director for Region 20, for posting by Respon-dent Employer at all locations where notices to employeesare customarily posted, if said Respondent Employer iswilling.(d)Notify the Regional Director for Region 20, inwriting,within 20 days from the receipt of this decisionwhat steps Respondent Union has taken to complyherewith.23C.Encinal Terminals of Alameda, California, Respon-dent Employer, and Brotherhood of Teamsters and AutoTruck Drivers Local No. 70, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, their officers, representatives, and agents, shall:(1) Jointly and severally make said Gary D. Cose wholefor any loss of pay he may have suffered because of thediscrimination against him by payment to him of a sum ofmoney equal to the amount he normally would have earnedaswages from September 16, 1970, the date he wasdiscriminatorily discharged, to the date of RespondentEmployer's offer of reinstatement and Respondent Union'snotification to Respondent Employer, as provided above,less his net earnings during saidperiod,loss of earnings tobe computed in the manner set forth in the section entitled"The Remedy."(2)Preserve and, upon request, make available to theBoard or its agents for examination and copying all payrollrecords,socialsecurity records, timecards, personnelrecords and reports of Respondent Employer and allreferral, dispatching, and hiring hall records, of Respon-dent Union, and all other records necessary or useful todetermine or compute the amounts of backpay due if any.(3)Notify said Gary D. Cose,if he ispresentlyserving intheArmed Forces of the United States of his right toreinstatement,upon application, in accordance with theSelectiveService Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.It is further recommended that, unless on or before 20days from the date of receipt of this decision, RespondentEmployer and Respondent Union notify said RegionalDirector in writing that they will comply with therecommended Order, the National Labor Relations Boardissue anorder requiring each of said Respondents to takethe aforesaid action.22 See In 2023 See fn 21APPENDIX ANOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT encourage membership in Brotherhoodof Teamsters and Auto Truck Drivers Local No. 70,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or in any otherlabor organization of our employees, by terminating ordischarging or in any other manner discriminating inregard to their hire or tenure of employment or anyterms or conditions of employment, except as author-ized in the proviso to Section 8(a)(3) of the Act.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the right to refrainfrom any and all the concerted activities guaranteedthem by Section 7 of the Act, except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized in the proviso to Section8(a)(3) of the Act.WE WILL offer Gary D. Cose immediate and fullreinstatement to his former job or, if that job no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges.WE WILL jointly and severally, with the aforesaidUnion, make said Gary D. Cose whole for any loss ofearnings he may have sustained by reason of ourdiscrimination against him in the manner set forth inthe section of the Decision and recommended Order ofthe Trial Examiner entitled, "The Remedy."All our employees are free to engage in or refrainfrom engaging in union or concerted activities on behalfof the above-named Union or any other labororganization, except to the extent that this right may beaffected by an agreement in conformity with Section8(a)(3) of the amended Act.ENCINAL TERMINALS(Employer)DatedBy(Representative)(Title)In the eventGary D.Cose is presently serving in theArmed Forces of the United States,notify him of his rightto reinstatement,upon application,in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended,after discharge from theArmed Forces.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive days ENCINAL TERMINALSfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 13050Federal Building, 450 Golden Gate Avenue, Box 36047,San Francisco, California 94102, Telephone 556-0335.APPENDIX BNOTICEPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentTO ALL:Members, Officers, Representatives,and AgentsTO ALL:Employees of Encinal Terminals or applicantsor registrants for employment and persons using our hiringhall whether or not members of Brotherhood of Teamstersand Auto Truck DriversLocalNo. 70,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of AmericaWE WILL NOTrequire, instruct or induce EncinalTerminals to discharge,terminate,or otherwise discrim-inate against its employees because they refrain fromengaging in union or concerted activities on behalf ofour Union,except in accordance with the proviso toSection 8(a)(3) of the Act.WE WILL NOT in any other manner cause or attempttocauseEncinalTerminals,itsofficers,agents,successors,orassigns to discriminate against itsemployees in violation of Section 8(a)(3) of the Act.WE WILLNOT restrain or coerce employees of EncinalTerminals,its officers,agents, successors, or assigns, inthe exercise of the right to refrain from any and all ofthe concerted activities guaranteed themby Section 7 ofthe Act,except to the extent permittedby theproviso toSection 8(a)(3) of the Act.WE WILL,jointly and severally with the aforesaidEmployer,makeGary D. Cosewhole for any loss of371earningswhich hemay have sustained by reason of ourdiscrimination against him,in the manner set forth inthe section of the Decision and recommended Order ofthe TrialExaminer entitled, "The Remedy."WE WILL notifyEncinal Terminals,in writing, with acopy to Gary D. Cose,that we have no objection to hisemployment,subject to the valid provisions of anycollective-bargaining agreement between us and Enci-nalTerminals,to the extent authorized in Section8(a)(3) ofthe Act.BROTHERHOOD OFTEAMSTERS AND AUTOTRUCK DRIVERS LOCALNo. 70, INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)DatedBy(Representative)(Title)In the event Gary D. Cose is presently serving in theArmed Forces of the United States, notify him of his rightto reinstatement, upon application, in accordance with theSelective Service Act and the Umversal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 13050Federal Building, 450 Golden Gate Avenue, Box 36047,San Francisco, California 94102, Telephone 556-0335.